Appellate Case: 20-6192     Document: 010110670429         Date Filed: 04/13/2022     Page: 1
                                                                  FILED
                                                      United States Court of Appeals
                       UNITED STATES COURT OF APPEALS         Tenth Circuit

                                    TENTH CIRCUIT                             April 13, 2022

                                                                         Christopher M. Wolpert
                                                                             Clerk of Court

   UNITED STATES OF AMERICA,

          Plaintiff-Appellee,

   v.                                                          No. 20-6192
                                                       (D.C. No. 5:19-CR-00052-F-1)
   COLBY SCOTT SHEPHERD                                        (W.D. Okla.)
   a/k/a Colby Scott Shephard,

          Defendant-Appellant.


                                ORDER AND JUDGMENT*


 Before HARTZ, SEYMOUR and BALDOCK, Circuit Judges.


        Defendant Colby Scott Shepherd appeals his 300-month sentence for drug

 conspiracy in violation of 21 U.S.C. § 846, asserting that it was procedurally and

 substantively unreasonable. Exercising jurisdiction under 28 U.S.C. § 1291 and 18 U.S.C.

 § 3742, we affirm.




        *After examining appellant=s brief and the appellate record, this panel has
 determined unanimously that oral argument would not materially assist the determination
 of this appeal. See Fed. R. App. P. 34(a)(2) and 10th Cir. R. 34.1(G). The case is therefore
 ordered submitted without oral argument. This order and judgment is not binding
 precedent, except under the doctrines of law of the case, res judicata, and collateral
 estoppel. It may be cited, however, for its persuasive value consistent with Fed. R. App.
 P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 20-6192     Document: 010110670429         Date Filed: 04/13/2022     Page: 2



        Defendant has a lengthy history of drug abuse and prison service. While serving a

 sentence in Oklahoma state prison and, under the auspices of the Universal Aryan

 Brotherhood (“UAB”), Defendant organized drug deals from behind bars using a

 contraband cell phone.     As part of an investigation into the UAB’s activities, the

 Government used a confidential informant (“CI”) to arrange drug deals with Defendant.

 The first attempt resulted in the CI receiving a pound of sugar instead of methamphetamine.

 The Government persisted. Acting under the name “Erik,” a Government investigator

 messaged Defendant in an attempt to set up another deal. After a series of profane

 exchanges, the two agreed to another deal and Defendant had a package containing 53.549

 grams of methamphetamine delivered to “Erik.” The relationship continued. With one

 successful transaction behind them, Defendant and “Erik” moved on to larger quantities.

 The two agreed to the sale of two pounds of methamphetamine for $6,500 and Defendant

 set up delivery through a courier. The courier arrived at the location for delivery and was

 arrested on scene with two pounds of methamphetamine, a firearm, a secondary supply of

 methamphetamine, and Xanax pills. Thereafter, the Government executed a search warrant

 for Defendant’s Facebook accounts and found that he had arranged numerous other drug

 deals from prison. The Government secured a two-count indictment from a grand jury

 charging Defendant with drug conspiracy in violation of 21 U.S.C. § 846 and possession

 with intent to distribute in violation of 21 U.S.C. § 841(a)(1). Defendant pleaded guilty to

 the first count without a written plea agreement and the Government subsequently

 dismissed the second count.




                                              2
Appellate Case: 20-6192      Document: 010110670429          Date Filed: 04/13/2022      Page: 3



        Defendant’s presentence report (“PSR”) assigned him a total offense level of 36 and

 a criminal history category of VI. Accordingly, the PSR recommended an advisory

 guideline range of 324–405 months’ imprisonment. Defendant filed various objections to

 the PSR that do not bear directly on the present appeal. After considering Defendant’s

 objections to the PSR and the arguments he raised at sentencing, the district court departed

 downwards from the guideline range and sentenced Defendant to 300 months in prison.

 Unsatisfied with that departure, Defendant claims his sentence is infirm because it is

 procedurally and substantively unreasonable. We disagree.

        The parties do not dispute that Defendant failed to contemporaneously raise the

 arguments presented to us in this appeal before the district court. Accordingly, we review

 the procedural reasonableness of Defendant’s sentence for plain error. United States v.

 Ruby, 706 F.3d 1221, 1225–26 (10th Cir. 2013). “Under plain error review, the defendant

 must demonstrate (1) there is error, (2) that is plain, (3) which affects substantial rights,

 and (4) which seriously affects the fairness, integrity, or public reputation of judicial

 proceedings.” Id. at 1226 (citing United States v. Romero, 491 F.3d 1173, 1178 (10th Cir.

 2007)). Defendant contends his sentence is procedurally unreasonable because, according

 to him, “the district court failed to adequately consider his mitigation arguments.” Aplt’s

 Substitute Br. at 11. Specifically, Defendant asserts the district court failed to sufficiently

 explain its decision to reject his argument that, among other things, he was driven to drug

 dealing because his own addiction had led him into the debt of a prison gang. Defendant

 believes the district court’s statement “[n]obody in this courtroom is going to argue with

 the fact that [Defendant] is very much committed to being a dope dealer” demonstrates that


                                               3
Appellate Case: 20-6192      Document: 010110670429         Date Filed: 04/13/2022      Page: 4



 the district court did not appropriately consider his mitigation argument and contends that

 the district court’s conduct at sentencing fell below the standard we articulated in United

 States v. Wireman, 849 F.3d 956, 958–59 (10th Cir. 2017). We do not share Defendant’s

 evaluation of the district court’s performance.

        In Wireman, we addressed the issue of what constitutes a sufficient explanation of

 a defendant’s sentence. We noted our duty “to ensure that the district court considered the

 parties’ arguments for different sentences—an obligation that ‘normally’ requires the

 district court to explain why [it] . . . rejected any nonfrivolous arguments—and that the

 district court ha[d] a reasoned basis for exercising [its] own legal decisionmaking

 authority.” Id. at 958 (quoting Rita v. United States, 551 U.S. 338, 356–57 (2007)) (cleaned

 up). We further explained that a “‘functional rejection’ of a defendant’s arguments”

 satisfied this obligation. Id. at 959 (citing United States v. Martinez-Barragan, 545 F.3d

 894, 903 (10th Cir. 2008)). That is, the district court does not need to specifically or

 directly address a defendant’s arguments so long as the sentence imposed falls within the

 guideline range and complies with the list of factors detailed in 18 U.S.C. § 3553(a). Id.

 at 958–59. Instead, “the district court may satisfy its obligation to explain its reasons for

 rejecting the defendant’s arguments for a below-Guidelines sentence by entertaining the

 defendant’s arguments, and then somehow indicating that it did not rest on the guidelines

 alone, but considered whether the guideline sentence actually conforms, in the

 circumstances, to the [18 U.S.C. § 3553(a)] statutory factors.” Id. at 958–59 (cleaned up

 and citations omitted) (emphasis in original). Although our opinion in Wireman, by virtue

 of its facts, limited its reasoning to sentences falling within the guideline range, the force


                                               4
Appellate Case: 20-6192       Document: 010110670429       Date Filed: 04/13/2022       Page: 5



 of reason compels us to extend it to sentences below the guideline range. See id. at 958–

 66.

        That leads us to the content of the district court’s sentencing decision. At the

 hearing, the district court stated:

        [T]his is also not a case in which I impose the sentence with the wave of the
        hand. When I have a person before me with, if you can believe it, 38 criminal
        history points, it might be tempting to impose a sentence way up into the
        guideline range with a wave of the hand. I don’t do that. And the reason for
        that is that my sentencing decision is influenced by some of the
        considerations that [Defendant’s counsel] has quite effectively advocated.

 We believe this statement satisfied the district court’s obligation to explain Defendant’s

 sentence. The district court’s observation that “[n]obody in this courtroom is going to

 argue with the fact that [Defendant] is very much committed to being a dope dealer” does

 not undermine that conclusion. Whatever Defendant’s motivations may or may not have

 been, the record clearly shows that the district court’s conclusion was not unreasonable and

 does not constitute plain error. Furthermore, contrary to Defendant’s view, the district

 court’s statement does not mean it failed to consider Defendant’s mitigation arguments, it

 simply means that the district court was not persuaded by it. We have little difficulty

 concluding the district court’s acceptance of some of Defendant’s mitigation arguments

 along with its discussion of the § 3553(a) factors served as a “functional rejection” of the

 others and satisfied its obligations. See Wireman, 849 F.3d at 958–59. Defendant’s

 sentence is, therefore, procedurally reasonable.

        Proceeding to the question of substantive reasonableness, we “review ‘all

 sentences—whether inside, just outside, or significantly outside the Guidelines range—



                                              5
Appellate Case: 20-6192    Document: 010110670429         Date Filed: 04/13/2022    Page: 6



 under a deferential abuse-of-discretion standard.’” United States v. Smart, 518 F.3d 800,

 806 (10th Cir. 2008) (quoting Gall v. United States, 552 U.S. 38, 41 (2007)). A district

 court abuses its discretion if “the sentence was ‘arbitrary, capricious, whimsical, or

 manifestly unreasonable.’” United States v. Garcia, 946 F.3d 1191, 1211 (10th Cir. 2020)

 (quoting United States v. DeRusse, 859 F.3d 1232, 1236 (10th Cir. 2017)). Defendant

 claims his sentence is substantively unreasonable because his “severe and untreated

 methamphetamine addiction, the undercover officer’s vague but ominous threats to

 [Defendant’s] family, and the fact that [Defendant] has never been suspected of carrying a

 firearm or encouraging others to do so” make it excessive. Aplt’s Substitute Br. at 22.

 Defendant’s counsel raised these arguments before the district court. The record shows

 that the district court not only considered, but credited, some of these arguments at

 sentencing and that they caused the district court to grant Defendant a significant

 downward departure from the guideline range. Based on these facts, and the totality of the

 facts considered by the district court, we conclude there was no abuse of discretion.

 Accordingly, Defendant’s sentence is substantively reasonable.

       We conclude Defendant’s sentence was procedurally and substantively reasonable.

 The judgment of the district court is AFFIRMED.



                                          Entered for the Court



                                          Bobby R. Baldock
                                          Circuit Judge



                                             6